Title: To James Madison from Sylvanus Bourne (Abstract), 13 March 1805
From: Bourne, Sylvanus
To: Madison, James


13 March 1805, Amsterdam. “The prevalence of the yellow fever in many parts of Europe during the last year has excited great alarm & instigated those nations who have not yet been afflicted therewith to take the Severest measures of a precautionary nature to prevent if possible its introduction among them & inclosed I have the honor to transmit a printed Copy of the regulations [not found] which have been adopted therein by this Govt in order that you may make them known in the U States in such a manner as you may judge proper to answer the object intended & prevent those inconveniences which might result to our trade from the want of a due knowlege thereof. I am aware that some of the regulations alluded to will bear hard upon our commerce & even uneccessarily so—but they are at present here under such strong impressions of fear in regard to the introduction of the epidemy that I am confident no considerations will induce a relaxation in any degree of the measures they have seen fit to adopt.” Told JM before that in order to break up a monopoly among American shipbrokers at Amsterdam he sponsored another such firm. Knows from the opposition of the other merchants that he did the right thing. They fear this competition will destroy a long-standing “system of Swindling” that has cost American commerce a tax of twenty-five percent over what it should pay. Encloses a copy of a circular he sent to American merchants; says if JM can reinforce this advice he will perform an important service for American trade. Again, recommends that “Mr Wm Waln a respectable Merchant of Phila can confirm to you (if you see proper to consult him o<n> the Subject) all that I have here related as when here he was aware of the abuses our trade suffered from the monopoly in question & recommended in the warmest terms the measures I have taken to remedy the evil—to other persons as I was absent at the time he was here.” Requests copies of the laws passed by the Eighth Congress.
